Citation Nr: 1550075	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for scleroderma with Raynaud's syndrome, to include as due to chemical and Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2015, the Veteran testified at a hearing before the Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

First, a remand is required to obtain outstanding treatment records.  In April 2011, the Veteran submitted an authorization for VA to obtain private treatment records from Drs. E.M. and M.M.  To date, VA has not requested those records.  Although the Veteran submitted some of his records from these physicians, it is unclear whether a complete copy of his records has been obtained.  In addition, an August 2015 note indicates that he is currently receiving treatment for scleroderma at the Davenport Medical Center.  Therefore, a remand is necessary to obtain these outstanding private treatment records.  See 38 C.F.R. § 3.159(c)(1) (2015).

Second, a remand is required for another VA examination.  In this case, the Veteran has claimed that his scleroderma with Raynaud's syndrome was caused by chemical and/or Agent Orange exposure during service.  Specifically, he has claimed that he worked with methyl ethyl ketone (MEK) and trichloroethylene (TCE) as a "skin man" in the Air Force.  See September 2015 Board Hearing Transcript (Tr.) at 5; April 2013, June 2013, July 2013, and August 2015 statements.  His military occupation specialty (MOS) was an Airframe Repair Specialist and he testified that he used MEK to clean aircraft parts and that no protective gear was used.  See Tr. at 6.  

An August 2011 VA examination indicates that the Veteran was diagnosed with scleroderma and Raynaud's syndrome.  The examiner opined that it was less likely than not that the claimed condition was caused by or a result of his military service.  As rationale, the examiner noted that there was no mention of any type of injury or other exposure in his service treatment records, but did not address the Veteran's lay assertions that he used MEK and TCE as an aircraft repairman.  The examiner provided no rationale for discounting the Veteran's lay assertions.  In addition, the Veteran has submitted additional evidence since the August 2011 VA examination, including internet research discussing the causes of scleroderma (noting environmental triggers) and information indicating that MEK can cause problems with the skin and nervous system.  For these reasons, the Board finds that a remand is necessary for another VA examination.  See 38 C.F.R. § 3.159(c)(4) (2015).  

Third, a remand is necessary to seek clarification from the Veteran as to whether he worked on C-123 aircraft.  During the Board hearing, he testified that he mostly worked on F-105 Thunderchiefs, but that he also worked on cargo planes, including C-130s and C-141s.  See, Tr. at 11.  It is unclear whether he also worked on C-123s.  If so, this may impact his claim that he was exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(v) (2015).  

In addition, any outstanding VA treatment records must be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran clarify whether he worked on C-123 aircraft.  If so, undertake any development necessary, including requesting additional information and evidence from the Veteran, to determine whether he "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft." See VA Adjudication Manual, M21- 1, Part IV, Subpart ii, Chapter 1, Section H.3.a.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his claimed scleroderma with Raynaud's syndrome, to include Dr. E.M., Dr. M.M., and Davenport Medical Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center, to include the Orlando VA Medical Center and VA Hudson Valley Health Care System (Castle Point Campus), and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After conducting the preceding development, provide the Veteran a VA examination to ascertain the nature and etiology of his scleroderma with Raynaud's syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's scleroderma with Raynaud's syndrome is related to service, to including in-service exposure to MEK and TCE and rashes as documented in the service records.  If the examiner determines that it is less likely than not related to service, the examiner must explain why, and discuss the medical bases and principles underlying his/her opinion.  

For purposes of providing this opinion, the examiner must consider the following:  a) the Veteran's service treatment records showing treatment for rashes in July 1967 and August 1968, and an impression of allergic reaction; b) lay statements indicating that the Veteran was exposed to MEK and TCE while serving as an aircraft mechanic for two and a half years on a daily basis without protective gear; c) internet articles submitted in September 2015, noting that scleroderma is believed to be caused by genetic abnormalities, which are triggered by environmental factors; and d) internet articles submitted in September 2015, indicating that MEK and TCE exposure can cause problems with the skin and nervous system.   

If it is determined that the Veteran regularly and repeated operated, maintained, or served onboard C-123 aircraft, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's scleroderma with Raynaud's syndrome is related to Agent Orange exposure during service.  

5.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




